DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is filed on 05/28/2020.
This action is in response to arguments and/or remarks filed on 12/01/2020. In the current amendments claims 1-4, 6-8, 10, 12, 14-20 have been amended and claim 11 have been cancelled. Claims 1-10 and 12-20 are currently pending and have been examined. 
In response to amendments and/or arguments filed on 12/01/2020, the 35 U.S.C 112(f) claim interpretation made in the previous Office Action has been withdrawn. 
In response to amendments and/or arguments filed on 12/01/2020, the 35 U.S.C 102 rejections made in the previous Office Action has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the 
Regarding claim 1
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
A method to leverage knowledge base of groups in mining organizational data, the method comprising; 
This limitation under its broadest reasonable in light of the specification, a human can create knowledge graph using pen and paper then detect questions from another user or requestor by listening to their questions and determine the type of context the question is related to. 
querying knowledge graph with the question and the contextual information; 
This limitation under its broadest reasonable interpretation a human could observe the knowledge graph and identify an answer associated with the question from the knowledge graph then provide answers with sources to the end user or requestor.  
wherein the knowledge graph includes a plurality of branches and each of the plurality of branches is annotated with a classification, 
This limitation under its broadest reasonable interpretation a human could create a knowledge graph with plurality of nodes or branches using pen and paper and label or classify each of the branches with different category based on user needs. 
and wherein querying the knowledge graph includes identifying one of the plurality of branches having a classification matching the contextual information and querying the one of the plurality of branches with the question; 
This limitation under its broadest reasonable interpretation a human could observe the knowledge graph and identify matching answers or contextual information associated with the question from the knowledge graph. 
identifying an answer associated with the question within the knowledge graph, wherein the answer includes a source associated with the answer; providing …the answer and the source to the requestor; 
This limitation under its broadest reasonable interpretation a human could observe the knowledge graph and identify an answer associated with the question from the knowledge graph then provide answers with sources to the end user or requestor.  
receiving a feedback associated with the answer from the requestor…; and modifying the knowledge graph based on the feedback.
This limitation under its broadest reasonable interpretation a human could receive feedback associated with the answer by listening to the requestor or user then modify the knowledge graph based on the type of feedback. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processor of a server, communication device of the server, client device, and machine learning scheme”, as 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “detecting, with a processor of a server, a question supplied through a communication device of the server by a requestor via a client device, wherein the question supplied through a communication device of the server by a requestor is detected using a machine learning scheme; retrieving, from stored information associated with the requestor… receiving, through the communication device of the server, a feedback associated with the answer from the requestor via the client device;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding claim 2
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein detecting the question supplied by the requestor comprises: receiving a communication from the requestor; and inferring the question from the communication by processing the communication with …one or more of an entity extraction scheme, an intent analysis scheme, or a natural language analysis scheme” 
This limitation under its broadest reasonable interpretation a human could observe the knowledge graph and receive communication from the requestor either verbally or in written notes and the communication can be processed using entity extraction scheme, an intent analysis scheme, or a natural language analysis scheme which are all capable of processing in the human mind or using pen and paper. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “machine learning scheme”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 3
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein providing the source to the requestor includes: providing the source includes a person, a group, or a data source”
This limitation just places restriction of the type of source and the underlying manipulations data representation of the set of content could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 4
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“providing the requestor with contact information of the person, contact information of the group, or a link to the data source” 

	
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.



Regarding claim 5
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the knowledge graph stores a historical knowledge associated with one or more of a private group and a public group” 
This limitation under its broadest reasonable interpretation a human could save historical knowledge associated with private or public group data or information in his/her head(memory). 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than 

Regarding claim 6
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“detecting the requestor as a member of a first group; identifying a second group as a source for the answer within the knowledge graph; and granting the requestor an access to the answer based on one or more of a classification associated with the second group or a permission granted by the second group”
This limitation under its broadest reasonable in light of the specification, a human could detect the requestor and classify them as a first group, then identify group source for answer associated within the knowledge graph then give permission based on the classification associated with each group. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 7
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the second group is classified as a public group”
  This limitation just places restriction of the type of group and the underlying manipulations data representation of the set of content could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 8
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“generating a response communication based on the answer wherein providing the answer to the request includes providing the response communication to the requester” 


Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.



Regarding claim 9
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“determining one or more of a recipient, a subject, or a communication modality associated with the response communication based on the question and the contextual information associated with the requestor; creating the response communication based on the one or more of the recipient, the subject, or the communication modality; and inserting the answer into a body section of the response communication”
This limitation under its broadest reasonable in light of the specification, a human can identify the recipient or the subject or the type of communication that are associated with the communication to the question by observing in his/her head. In addition, a human can create response by using pen and paper or verbally to the recipients or the end user by responding back to the question or communication. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 10
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein retrieving the contextual information associated with the requestor in relation to the question comprises: identifying one or more of an organizational position, a location, a presence information, a preference, or a relationship associated with the requestor as the contextual information”
This limitation under its broadest reasonable in light of the specification, a human can determine or identify the contextual information of the requestor’s question by easily identifying the position, location, presence information, preference or relationship 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.




Regarding claim 12
Step 1:  The claim recites a server; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“…receive a communication from a requestor; infer a question from the communication by processing the communication with a machine learning scheme, wherein the machine learning scheme includes one or more of an entity extraction scheme, an intent analysis scheme, or a natural language analysis scheme; 
This limitation under its broadest reasonable in light of the specification, a human can create knowledge graph using pen and paper then detect questions from another user or requestor by listening to their questions and determine the type of context the question is related to. And the communication can be processed using entity extraction scheme, an intent analysis scheme, or a natural language analysis scheme which are all capable of processing in the human mind or using pen and paper. 
determine contextual information associated with the requestor in relation to the question, wherein the contextual information includes one or more of an organizational position, presence information, a preference, or a relationship associated with the requestor; 
This limitation under its broadest reasonable in light of the specification, a human can identify the recipient or the subject or the type of communication that are associated with the communication to the question by observing in his/her head. In addition, a 
 identifying a portion of a knowledge graph having a classification matching the contextual information; searching the portion of the knowledge graph to identify a first answer associated with the question, wherein the first answer includes a source associated with the answer;
This limitation under its broadest reasonable interpretation a human could observe the knowledge graph and identify matching answers or contextual information associated with the question from the knowledge graph. 
receive, through the… a feedback associated with the first answer from the requestor; and submit a modification to the knowledge graph based on the feedback.”
This limitation under its broadest reasonable interpretation a human could receive feedback associated with the answer by listening to the requestor or user then modify the knowledge graph based on the type of feedback. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A server, communication device, client devices; a memory configured to store instructions; and a processor coupled to the memory and the communication device, the processor, inference engine… client device”, as drafted, is reciting generic computer 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 13
Step 1:  The claim recites a server; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein tie feedback associated with the first answer includes one of: a positive value that designates the first answer as a match for the question, and a negative value that designates the first answer as a mismatch for the question” 
This limitation under its broadest reasonable in light of the specification, a human can identify or label feedbacks with negative value or positive value based on the answer matching with questions.

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “the server”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more 

Regarding claim 13
Step 1:  The claim recites a server; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein tie feedback associated with the first answer includes one of: a positive value that designates the first answer as a match for the question, and a negative value that designates the first answer as a mismatch for the question” 
This limitation under its broadest reasonable in light of the specification, a human can identify or label feedbacks with negative value or positive value based on the answer matching with questions.

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “the server”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 14
Step 1:  The claim recites a server; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the …is further configured to submit a modification to the knowledge graph based on the feedback by: determining the feedback to designate the first answer as a mismatch for the question; and remove an association between the question and the first answer within the knowledge graph” 


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “the server, processor”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Regarding claim 15
Step 1:  The claim recites a server; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the …is further configured to submit a modification to the knowledge graph based on the feedback by: determining the feedback to designate the first answer as a match for the question; and affirming a first association between the question and the first answer within the knowledge graph.” 
This limitation under its broadest reasonable in light of the specification, a human can identify the correct answer based on feedbacks and confirm that answer is correct from the node associated with the question on the knowledge graph using observation and evaluation method.  

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “the server, processor”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 16
Step 1:  The claim recites a server; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein affirming the first association between the question and the first answer include: rank the first association between the question and the first answer higher than a second association between the question and a second answer.” 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “the server, processor”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 17
Step 1:  The claim recites a server; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the …is further configured to: identify a second answer associated with the question by querying the knowledge graph; and provide, through… the second answer to the requestor along with the first answer.” 
This limitation under its broadest reasonable in light of the specification, a human could identify answers associated with each questions by looking through the knowledge graph which has answers and questions and then provide the second answers to the requestor based on the answers observed from the knowledge graph.  

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “the server, processor, communication device”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 18
Step 1:  The claim recites a server; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the …is further configured to: identify a first value designated to a first association between the question and the first answer and a second value designated to a second association between the question and the second answer within the knowledge graph; and transmit, through the…, the first answer and the second answer to the requestor as ranked based on the first value and the second value.” 


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “the server, processor, communication device”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Regarding claim 19
Step 1:  The claim recites a computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“…receive a communication from a requestor…; infer a question from a communication from a requestor via…, the requestor being a member of a first group; infer a question from the communication by processing the communication with a machine learning scheme;”
This limitation under its broadest reasonable in light of the specification, a human can create knowledge graph using pen and paper then detect questions from another user or requestor by listening to their questions and determine the type of context the question is related to. The communication can be processed using entity extraction scheme, an intent analysis scheme, or a natural language analysis scheme which are all capable of processing in the human mind or using pen and paper. 
identify an answer associated with the question and a source associated with the answer by querying a knowledge graph, the source being a member of a second group;
This limitation under its broadest reasonable interpretation a human could observe the knowledge graph and identify matching answers or contextual information associated with the question from the knowledge graph and make a determination of the source associated with each different group of members. 
transmit, through the …, the answer to the requestor …, wherein the requestor is granted access to the answer based on one or more of a classification associated with the second group and a permission granted by the second group;
This limitation under its broadest reasonable interpretation a human could grant access or permission to answers based on one or more classification or status associated with groups. 
receive, through the… a feedback associated with the first answer from the requestor; and submit a modification to the knowledge graph based on the feedback.”
This limitation under its broadest reasonable interpretation a human could receive feedback associated with the answer by listening to the requestor or user then modify the knowledge graph based on the type of feedback. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A server, communication device, client devices; a memory configured to store instructions; and a processor coupled to the memory and the communication device, the processor, inference engine… client device”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 20
Step 1:  The claim recites a computing device; therefore, it falls into the statutory category of machine.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the …is configured to modify the knowledge graph based on the feedback by: detect a first value associated with the feedback; and adjust a second value designated to an association between the question and the answer within the knowledge graph based on the first value.” 


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processor”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Berajawala et al. (US 2016/0283581 A1) and further in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih).
Regarding claim 1 (Currently Amended) 
Lindsley teaches a method to leverage knowledge base of groups in determining organizational data, (abstract “receiving data a data source, the data comprising a query and information relating to an answer to the query; processing the query, the processing the query identifying a plurality of query related knowledge elements; processing the information relating to the answer to the query, the processing the information relating to the answer to the query identifying a plurality of answer related knowledge elements; and, storing the plurality of query related knowledge elements and the plurality of answer related knowledge elements within the cognitive graph as a collection of knowledge elements.”)
the method, comprising: detecting with a processor of a server, (server 142) a question supplied through a communication device of the server by a requestor via a client device (para [0034] “In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142… System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117. In these and other embodiments, the CILS 117 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 117 from the service provider server 142. In another embodiment, the CILS 117 is provided as a service from the service provider server 142.” and CILS has client device as evidence by para [0062] also further see “para [0061] “In various embodiments, users[corresponds to requestor] submit queries[corresponds to question] and computation requests in a natural language format to the CILS 117. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation” Examiner notes that the graph query engine receives/detect question or queries and process see para [0068] “In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP), familiar to skilled practitioners of the art, to process the queries”)
wherein the question supplied through a communication device of the server by a requestor is detected using a machine learning scheme; (para [107] “In various embodiments, the repository of models 459 is implemented to store models that are generated, accessed, and updated by the cognitive engine 320 in the process of generating cognitive insights. As used herein, models broadly refer to machine learning models. In certain embodiments, the models include one or more statistical models.” Also see para [0125] “In certain embodiments, the natural language processes 712 may include parsing and resolution operations familiar to those of skill in the art. The results of the NLP 712 operations are then provided to the knowledge universe 714 for further processing. However, if it was determined in decision block 710 that the sourced data or received query 708 does not contain text, then it is likewise provided to the knowledge universe 714 for further processing. The parsed, or non-parsed, data is then stored in the universal knowledge repository 716 as knowledge elements.”)
retrieving, from stored information associated with the requestor, (para [0115] “In various embodiments , the document database 482 sub - component is implemented to manage the physical storage and retrieval of structured data in a cloud environment . Examples of such structured data include social, public, private, and device data, as described in greater detail herein.” Also see abstract “receiving data a data source, the data comprising a query and information relating to an answer to the query;”)
contextual information associated with the requestor in relation to the question; (para [0323] “the graph query 1744 results in the selection of a cognitive persona from a repository of cognitive personas ‘1’ through ‘n’ 1772 according to a set of contextual information associated with a user… As an example, the demographic information may include age brackets (e.g., 25 to 34 years old), gender, marital status (e.g., single, married, divorced, etc.), family size, income brackets, occupational classifications, educational achievement, and so forth”)
querying a knowledge graph with the question and the contextual information; (para [0068] “In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP), familiar to skilled practitioners of the art, to process the queries”)
…
identifying an answer associated with the question within the knowledge graph, wherein, (claim 1 “processing the information relating to the answer to the query , the processing the information relating to the answer to the query identifying a plurality of answer related knowledge elements; and, storing the plurality of query related knowledge elements and the plurality of answer related knowledge elements within the cognitive graph[corresponds to knowledge graph] as a collection of knowledge elements.”)
…
receiving, through the communication device of the server, (server 142) a feedback associated with the answer from the requestor via the client device; (para [0119] “in various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models”)
and modifying the knowledge graph based on the feedback. (Para [0326] “one embodiment, the feedback 1762 data is used to revise or modify the cognitive persona. In another embodiment, the feedback 1762 data is used to create a new cognitive persona. In yet another embodiment, the feedback 1762 data is used to create one or more associated cognitive personas, which inherit a common set of attributes from a source cognitive persona”)
Lindsley does not teach wherein the knowledge graph includes a plurality of branches and each of the plurality of branches is annotated with a classification, 
and wherein querying the knowledge graph includes identifying one of the plurality of branches having a classification matching the contextual information and querying the one of the plurality of branches with the question; 
…
wherein the answer includes a source associated with the answer; providing, through the communication device of the server, the answer and the source to the requestor via the client device. 
Berajawala teaches wherein the answer includes a source associated with the answer; (para [0036] “Processing begins at step S255, where generate questions module ("mod") 305 generates question and answer pairs (or "QAP") from a set of source documents (or corpora).” Also see para [0038] “Many known (or yet to be known) source documents (or corpora) may be used in generating question and answer pairs according to the present invention. For example, in some embodiments (including the present example embodiment), the source documents include one or more articles pertaining to particular subject matter (or a particular domain).”)
providing, through the communication device of the server, (para [0030] “data with other devices that may be connected locally in data communication with server computer 200.”) the answer and the source to the requestor via the client device. (Para [0044] “Processing proceeds to step S280, where I/O mod 315 sends the answer to the user” and see answer with source is provided in para [0060] “As shown in FIG. 6, the administrative user begins by asking a question, which, in this case, is question 602 (“Why should I use SystemB?') which happens to be identical to question 404 (discussed above in relation to FIGS. 4 and 5). In response to question 602, the ground truth tool searches Source documents (also referred to as "ingested documents' or "ingested corpora') for possible answer text.” And the answers are presented to user/clients throught “client sub-systems” see FIG> 1 and para [0023] “In general, network 114 can be any combination of connections and protocols that will Support communications between server and client sub-systems.”)
Lindsley and Berajawala are analogous art because they are both directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley to incorporate the teaching of Berajawala to include a source associated with an answer in a QA(Question and answer) system that is capable of providing insightful answer with useful sources to end user as disclosed by Berajawala (para [0060]).
Lindsley in view of Berajawala does not teach wherein the knowledge graph includes a plurality of branches and each of the plurality of branches is annotated with a classification, 
and wherein querying the knowledge graph includes identifying one of the plurality of branches having a classification matching the contextual information and querying the one of the plurality of branches with the question. 
Yih teaches wherein the knowledge graph includes a plurality of branches and each of the plurality of branches is annotated with a classification, (Examiner notes that the branches of the knowledge graph include classification/category for Freebase subgraph of TV show Family Guy see pg. 2 right col “To compare our approach to existing methods, we use Freebase, which is a large database with more than 46 million topics and 2.6 billion facts. In Freebase’s design, there is a special entity category called compound value type (CVT), which is not a real-world entity, but is used to collect multiple fields of an event or a special relationship. Fig. 1 shows a small subgraph of Freebase related to the TV show Family Guy. Nodes are the entities, including some dates and special CVT entities. A directed edge describes the relation between two entities, labeled by the predicate.”)
and wherein querying the knowledge graph includes identifying one of the plurality of branches having a classification matching the contextual information (pg. 2 left col “Running this query graph against K as in Fig. 1 will match both LaceyChabert and MilaKunis before applying the aggregation function, but only LaceyChabert is the correct answer as she started this role earlier (by checking the from property of the grounded CVT node).”)
and querying the one of the plurality of branches with the question; (pg. 3 left col first and second paragraph “In particular, we would like to retrieve all the entities that can map to the lambda variables in the end as the answers. Aggregation function is designed to operate on a specific entity, which typically captures some numerical properties. Just like in the knowledge graph, related nodes in the query graph are connected by directed edges, labeled with predicates in K. To demonstrate this design, Fig. 2 shows one possible query graph for the question “Who first voiced Meg on Family Guy?” using Freebase. The two entities, MegGriffin and FamilyGuy are represented by two rounded rectangle nodes. The circle node y means that there should exist an entity describing some casting relations like the character, actor and the time she started the role. The shaded circle node x is also called the answer node, and is used to map entities retrieved by the query. The diamond node arg min constrains that the answer needs to be the earliest actor for this role.”)
Lindsley, Berajawala and Yih are analogous art because they are both directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala to incorporate the teaching of Yih to include a semantic parsing framework for question and answering system using a knowledge graph. 
One of ordinary skill in the art would have been motivated to make this modification in order to solve semantic matching problem by “leveraging knowledge base in an early stage to prune the search space” as disclosed by Yih (abstract).

Regarding claim 2 (Currently Amended)
Lindsley in view of Berajawala with Yih teaches claim 1. 
Lindsley wherein detecting the question supplied by the requestor comprises; receiving a communication from the requestor; (para [0061] “In various embodiments, users[corresponds to requestor] submit queries[corresponds to question] and computation requests in a natural language format to the CILS 117. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation”)
and inferring the question from the communication by processing the communication with the machine learning scheme, the machine learning scheme including (para [107] “In various embodiments, the repository of models 459 is implemented to store models that are generated, accessed, and updated by the cognitive engine 320 in the process of generating cognitive insights. As used herein, models broadly refer to machine learning models. In certain embodiments, the models include one or more statistical models.” Also see para [0125] “In certain embodiments, the natural language processes 712 may include parsing and resolution operations familiar to those of skill in the art. The results of the NLP 712 operations are then provided to the knowledge universe 714 for further processing. However, if it was determined in decision block 710 that the sourced data or received query 708 does not contain text, then it is likewise provided to the knowledge universe 714 for further processing. The parsed, or non-parsed, data is then stored in the universal knowledge repository 716 as knowledge elements.”)
(para [0117] “In these embodiments, the source streams 504 are dynamically ingested in real-time during the perceive 506 phase, and based upon a predetermined context, extraction, parsing, and tagging operations are performed on language, text and images contained in the source streams 504 . Automatic feature extraction and modeling operations are then performed with the previously processed source streams 504 during the relate 508 phase to generate queries to identify related data (i.e., corpus expansion)”)
an intent analysis scheme, or a natural language analysis scheme. (para [0068] “In various embodiments , the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP), familiar to skilled practitioners of the art, to process the queries” and see para [0041] “incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights.”)

Regarding claim 3 (Currently Amended)
Lindsley in view of Berajawala with Yih teaches claim 1. 
Lindsley further teaches wherein method of claim 1 wherein the source includes a person, a group or a data source. (Para [0124] “In this embodiment, a sourcing agent 704 is implemented by a CILS 700 to perform data sourcing operations, as described in greater detail herein, to source data from an external data source 702, which is one of a plurality of data sources on which data sourcing operations are performed”)

Regarding claim 8 (Currently Amended)
Lindsley in view of Berajawala with Yih teaches claim 1.
Lindsley further teaches the method further comprising: generating a response communication based on the answer; (Examiner notes that based on the first response there is a communication established between user and the system see para [0120] “In these embodiments, data associated with the user interactions are provided to the perceive 506 phase as unfolding interactions 522, which include events that occur external to the CILS operations described in greater detail herein. As an example, a first query from a user may be submitted to the CILS system, which in turn generates a first cognitive insight, which is then provided to the user. In response, the user may respond by providing a first response, or perhaps a second query, either of which is provided in the same context as the first query. The CILS receives the first response or second query, performs various CILS operations, and provides the user a second cognitive insight. As before, the user may respond with a second response or a third query, again in the context of the first query. Once again, the CILS performs various CILS operations and provides the user a third cognitive insight, and so forth.”)
wherein providing the answer to the request includes providing the response communication to the requestor. (Para [0120] “In response, the user may respond by providing a first response, or perhaps a second query, either of which is provided in the same context as the first query. The CILS receives the first response or second query, performs various CILS operations, and provides the user a second cognitive insight[corresponds to response communication to the requestor(user)]. As before, the user may respond with a second response or a third query, again in the context of the first query. Once again, the CILS performs various CILS operations and provides the user a third cognitive insight, and so forth.”) also see para [0054] “the cognitive graph 226 enables automated agents , described in greater detail herein, to access the Web more intelligently, enumerate inferences through utilization of curated, structured data 222, and provide answers to questions by serving as a computational knowledge engine.”)

Regarding claim 9
Lindsley in view of Berajawala with Yih teaches claim 8.
Lindsley further teaches the method further comprising: determining one or more of a recipient, a subject, or a communication modality associated with the response communication based on the question (Para [0092] “the bridging 428 component allows the question to be asked in the context of a specific domain (e.g., healthcare, travel, etc.), given what is known about the data. In certain embodiments, the bridging 428 component is implemented to process what is known about the translated query, in the context of the user, to provide an answer that is relevant to a specific domain.  [0093] As an example, a user[corresponds to recipient] may ask, "Where should I eat today?" If the user has been prescribed a particular health regimen, the bridging 428 component may suggest a restaurant with a "heart healthy" menu. However, if the user is a business traveler, the bridging 428 component may suggest the nearest restaurant that has the user's favorite food.”)
and the contextual information associated with the requestor; (para [0323] “the graph query 1744 results in the selection of a cognitive persona from a repository of cognitive personas ‘1’ through ‘n’ 1772 according to a set of contextual information associated with a user… As an example, the demographic information may include age brackets (e.g., 25 to 34 years old), gender, marital status (e.g., single, married, divorced, etc.), family size, income brackets, occupational classifications, educational achievement, and so forth”)
creating the response communication based on the one or more of the recipient, the subject, or the communication modality; (para [0093] As an example, a user[corresponds to recipient] may ask, "Where should I eat today?" If the user has been prescribed a particular health regimen, the bridging 428 component may suggest a restaurant with a "heart healthy" menu. However, if the user is a business traveler, the bridging 428 component may suggest the nearest restaurant that has the user's favorite food.”)
(Para [0093] “In various embodiments, the bridging 428 component may provide answers, or suggestions, that are composed and ranked according to a specific domain of use”)

Regarding claim 10 (Currently Amended)
Lindsley in view of Berajawala teaches claim 1.
Lindsley further teaches wherein determining the contextual information associated with the requestor in relation to the question comprises: identifying one or more of an organizational position, a location, (para [0051] “For example, ambient signals may allow the CILS 117 to understand that a user is currently using their mobile device, at location 'x', at time ‘y’, doing activity 'z'.”)
a presence information, a preference, or a relationship associated with the requestor as the contextual information; (para [0044] “Collaborative filtering 206 may also refer to the process of making automatic predictions associated with predetermined interests of a user by collecting preferences or other information from many users. For example, if person ‘A’ has the same opinion as a person 'B' for a given issue 'x', then an assertion can be made that person ‘A’ is more likely to have the same opinion as person 'B' opinion on a different issue 'y' than to have the same opinion on issue 'y' as a randomly chosen person”)
and designating the question with a classification based on the contextual information. (Para [0092] “the bridging 428 component allows the question to be asked in the context of a specific domain (e.g., healthcare, travel, etc.), given what is known about the data. In certain embodiments, the bridging 428 component is implemented to process what is known about the translated query, in the context of the user, to provide an answer that is relevant to a specific domain.  [0093] As an example, a user may ask, "Where should I eat today?" If the user has been prescribed a particular health regimen, the bridging 428 component may suggest a restaurant with a "heart healthy" menu. However, if the user is a business traveler, the bridging 428 component may suggest the nearest restaurant that has the user's favorite food.”)

Regarding claim 12 (Currently Amended)
Lindsley teaches a server (server 142 FIG. 1) configured to leverage knowledge base of groups in mining organizational data, (abstract “receiving data a data source, the data comprising a query and information relating to an answer to the query; processing the query, the processing the query identifying a plurality of query related knowledge elements; processing the information relating to the answer to the query, the processing the information relating to the answer to the query identifying a plurality of answer related knowledge elements; and, storing the plurality of query related knowledge elements and the plurality of answer related knowledge elements within the cognitive graph as a collection of knowledge elements.”)
the server comprising: a communication device configured to facilitate communication between a communication service and one or more client devices; (para [0071] “In this embodiment, the CILS reference model includes client applications 302, application accelerators 306 , a cognitive platform 310, and cloud infrastructure 340 . As shown in FIG. 4a, the client applications 302 include cognitive applications 304. In various embodiments, the cognitive applications 304 are implemented natively accept and understand human forms of communication, such as natural language text, audio, images, video, and so forth.”)
a memory configured to store instructions; (para [0034] “The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117.”)
and a processor coupled to the memory and the communication device, the processor executing the communication service in conjunction with the instructions stored in the memory, (para [0034] “The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117.”)
the processor (CPU 120 see FIG. 1) configured to: receive, through the communication device, a communication from a requester via the client device; (para [0034] “In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142… System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117. In these and other embodiments, the CILS 117 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 117 from the service provider server 142. In another embodiment, the CILS 117 is provided as a service from the service provider server 142.” and CILS has client device as evidence by para [0062] also further see “para [0061] “In various embodiments, users[corresponds to requestor] submit queries[corresponds to question] and computation requests in a natural language format to the CILS 117. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation” Examiner notes that the graph query engine receives/detect question or queries and process see para [0068] “In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP), familiar to skilled practitioners of the art, to process the queries”)
infer a question from the communication by processing the communication with a machine learning scheme, (para [0068] “In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP)[corresponds to machine learning scheme], familiar to skilled practitioners of the art, to process the queries”)
wherein the machine learning scheme includes one or more of an entity extraction scheme, (para [0117] “In these embodiments, the source streams 504 are dynamically ingested in real-time during the perceive 506 phase, and based upon a predetermined context, extraction, parsing, and tagging operations are performed on language, text and images contained in the source streams 504 . Automatic feature extraction and modeling operations are then performed with the previously processed source streams 504 during the relate 508 phase to generate queries to identify related data (i.e., corpus expansion)”)
an intent analysis scheme, or a natural language analysis scheme; (para [0068] “In various embodiments, the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. In certain embodiments, the graph query engine 326 performs various natural language processing (NLP)[corresponds to machine learning scheme], familiar to skilled practitioners of the art, to process the queries”)
retrieve, from stored information, (para [0115] “In various embodiments , the document database 482 sub - component is implemented to manage the physical storage and retrieval of structured data in a cloud environment . Examples of such structured data include social, public, private, and device data, as described in greater detail herein.” Also see abstract “receiving data a data source, the data comprising a query and information relating to an answer to the query;”)
contextual information associated with the requestor in relation to the question, (para [0323] “the graph query 1744 results in the selection of a cognitive persona from a repository of cognitive personas ‘1’ through ‘n’ 1772 according to a set of contextual information associated with a user… As an example, the demographic information may include age brackets (e.g., 25 to 34 years old), gender, marital status (e.g., single, married, divorced, etc.), family size, income brackets, occupational classifications, educational achievement, and so forth”)
wherein the contextual information includes one or more of an organizational position, presence information, a preference, or a relationship associated with the requestor; (para [0044] “Collaborative filtering 206 may also refer to the process of making automatic predictions associated with predetermined interests of a user by collecting preferences or other information from many users. For example, if person ‘A’ has the same opinion as a person 'B' for a given issue 'x', then an assertion can be made that person ‘A’ is more likely to have the same opinion as person 'B' opinion on a different issue 'y' than to have the same opinion on issue 'y' as a randomly chosen person”)
…
transmit, through the communication device, (para [0050] “signals 220, curated data 222, and learned knowledge 224 , which is then processed by the CILS 117 to generate one or more cognitive graphs 226 . In turn, the one or more cognitive graphs 226 are further used by the CILS 117 to generate cognitive insight streams, which are then delivered to one or more destinations 230, as described in greater detail herein.”)
the first answer to the requestor via the client device; (para [0061] “In various embodiments , users submit queries and computation requests in a natural language format to the CILS 117[corresponds to communication device]. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation.”)
receive, through the communication device, (para [0050] “signals 220 , curated data 222 , and learned knowledge 224 , which is then processed by the CILS 117 to generate one or more cognitive graphs 226 . In turn, the one or more cognitive graphs 226 are further used by the CILS 117 to generate cognitive insight streams, which are then delivered to one or more destinations 230, as described in greater detail herein.”) 
a feedback associated with the first answer from the requestor via the client device; (para [0119] “in various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models” see client device CILS 117 para [0050] “signals 220, curated data 222, and learned knowledge 224, which is then processed by the CILS 117 to generate one or more cognitive graphs 226. In turn, the one or more cognitive graphs 226 are further used by the CILS 117 to generate cognitive insight streams,”)
(Para [0326] “one embodiment, the feedback 1762 data is used to revise or modify the cognitive persona. In another embodiment, the feedback 1762 data is used to create a new cognitive persona. In yet another embodiment, the feedback 1762 data is used to create one or more associated cognitive personas, which inherit a common set of attributes from a source cognitive persona”)
Lindsley does not teach identifying a portion of a knowledge graph having a classification matching the contextual information; 
searching the portion of the knowledge graph to identify a first answer associated with the question, wherein the first answer includes a source associated with the answer. 
Berajawala teaches …wherein the first answer includes a source associated with the answer; (para [0036] “Processing begins at step S255, where generate questions module ("mod") 305 generates question and answer pairs (or "QAP") from a set of source documents (or corpora).” Also see para [0038] “Many known (or yet to be known) source documents (or corpora) may be used in generating question and answer pairs according to the present invention. For example, in some embodiments (including the present example embodiment), the source documents include one or more articles pertaining to particular subject matter (or a particular domain).”)
Lindsley and Berajawala are analogous art because they are both directed to question and answering system. 
Lindsley to incorporate the teaching of Berajawala to include a source associated with an answer in a QA(Question and answer) system that is capable of providing insightful answer with useful sources to end user as disclosed by Berajawala (para [0060]).
Lindsley in view of Berajawala does not teach identifying a portion of a knowledge graph having a classification matching the contextual information; 
searching the portion of the knowledge graph to identify a first answer associated with the question. 
Yih teaches identifying a portion of a knowledge graph having a classification matching the contextual information; pg. 2 left col “Running this query graph against K as in Fig. 1 will match both LaceyChabert and MilaKunis before applying the aggregation function, but only LaceyChabert is the correct answer as she started this role earlier (by checking the from property of the grounded CVT node).”)
searching the portion of the knowledge graph to identify a first answer associated with the question. (pg. 3 left col first and second paragraph “In particular, we would like to retrieve all the entities that can map to the lambda variables in the end as the answers. Aggregation function is designed to operate on a specific entity, which typically captures some numerical properties. Just like in the knowledge graph, related nodes in the query graph are connected by directed edges, labeled with predicates in K. To demonstrate this design, Fig. 2 shows one possible query graph for the question “Who first voiced Meg on Family Guy?” using Freebase. The two entities, MegGriffin and FamilyGuy are represented by two rounded rectangle nodes. The circle node y means that there should exist an entity describing some casting relations like the character, actor and the time she started the role. The shaded circle node x is also called the answer node, and is used to map entities retrieved by the query. The diamond node arg min constrains that the answer needs to be the earliest actor for this role.”)
Lindsley, Berajawala and Yih are analogous art because they are both directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala to incorporate the teaching of Yih to include a semantic parsing framework for question and answering system using a knowledge graph. 
One of ordinary skill in the art would have been motivated to make this modification in order to solve semantic matching problem by “leveraging knowledge base in an early stage to prune the search space” as disclosed by Yih (abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Berajawala et al. (US 2016/0283581 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) and further in view of Du (US 2017/0155631 A1).
Regarding claim 4 (Currently Amended)
Lindsley in view of Berajawala with Yih teaches claim 3.
Lindsley in view of Berajawala with Yih does not teach wherein providing the source to the requestor includes providing the requestor with contact information of the person, contact information of the group, or a link to the data source.
Du teaches wherein providing the source to the requestor includes providing the requestor with contact information of the person, (para [0105] “At step 220, the search results are communicated from remote server system 1000 to user device system 100 via network communication module 120. In some embodiments, the results presented to user 10 are modified/processed for enhanced readability. For example, key graphic elements from search results can be extracted in addition to certain important information; e.g., price information of a particular product or contact information of a person.”)
contact information of the group, or a link to the data source. (Para [0133] “At step 312, a user can then choose the search result based his/her needs from the search results that the system presented to him/her. There are several major advantages over the existing search engines in our design in this module. In the existing approach, after the user chooses the search result, it would be a URL link to a website, or Sometimes, a link to an app.”)
Lindsley, Berajawala, Yih and Du are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala with Yih to incorporate the teaching of Du to include intelligent analysis for better interpreting and understanding user input and interactive user feedback concerning both DU (para [0006]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Berajawala et al. (US 2016/0283581 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) and further in view of Le-Phouc et al. (“The Graph of Things: A step towards the Live Knowledge Graph of connected things”, hereinafter: Le-Phouc).
Regarding claim 5
Lindsley in view of Berajawala with Yih teaches claim 1.
Lindsley in view of Berajawala with Yih does not teach wherein the knowledge graph stores a historical knowledge associated with one or more of a private group and a public group.
Le-Phouc teaches wherein the knowledge graph stores a historical knowledge  (pg. 26 left col second paragraph “Our back-end data management system supports the ingestion of million data points per second while it is still able to query live data being indexed to a distributed persistent storage which currently stores billions-triple datasets of historical data as well as static datasets.”)
associated with one or more of a private group and a public group. (pg. 33 right col second paragraph “Current version of GoT only collects the sensory data that is publicly available, however, we find that integrating such public data sources with private data sources such as personal data sources or enterprise stream data sources can create much more valuable use cases for the system. For instance, in the example of Section 2, instead of having to rely on public Tweet streams to detect ‘‘an old class mate will be arriving in a ferry in 1 h’’, two friends can share their location streams in several secured ways.” And also see pg. 27 right col “On top of that, thanks to open and public data projects, we have several data sources that cover some small areas (a city or a country). For example, several smart city projects such as Dublin, London and New York publish a wide range of sensor data sources such as train, bike and bus information.”)
Lindsley, Berajawala and Le-Phouc are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala with Yih to incorporate the teaching of Le-Phouc to include a unified integrated and live view for heterogeneous IoT data sources using Linked Data that enable fast real-time update as disclosed by Le-Phouc (abstract).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Berajawala et al. (US 2016/0283581 A1) and further in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) and further in view of Sawant et al. (US 2017/0213139 A1). 
Regarding claim 6 (Currently Amended)
Lindsley in view of Berajawala with Yih teaches claim 1. 
Lindsley further teaches the method further comprising: detecting the requestor as a member of a first group; (para [0061] “In various embodiments, users submit queries and computation requests in a natural language format to the CILS 117”)
Lindsley in view of Berajawala with Yih does not teach …identifying a second group as the source for the answer within the knowledge graph; 
and granting the requestor an access to the answer based on one or more of the classification associated with the second group or a permission granted by the second group.  
Sawant teaches …identifying a second group as the source for the answer within the knowledge graph; (para [0025] “For example, for a particular domain hierarchy (e.g., domain hierarchy 1. domain hierarchy X), a user assigned to the second role (e.g., SME1, SMEX, respectively)[corresponds to second group] may provide, as input via a user device, one or more questions and/or an answer associated with an item of issue resolution information to which the particular domain hierarchy was assigned.”)
and granting the requestor an access to the answer based on one or more of the classification associated with the second group or a permission granted by the second group. (Para [0026] “As shown in FIG. 1D, and by reference numbers 140 and 145, the cognitive insight platform may approve the prepared (i.e., modified) items of issue resolution information. For example, the cognitive insight platform may provide prepared items of issue resolution information, associated with a domain hierarchy, for display to a user assigned to a third role for the domain hierarchy.” Also see abstract “The device may generate a question and an answer corresponding to the item of issue resolution information, where the generating of the question and the answer is associated with a second user. The device may approve the question and the answer, where the approving is associated with a third user.”)
Lindsley, Berajawala, Yih and Sawant are analogous art because they are all directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala with Yih to incorporate the teaching of Sawant to include “a cognitive model that is designed to simulate human problem solving” in an issue resolution information using machine learning cognitive model for the purpose of improving issue resolution information in a question/answer system as disclosed by Sawant (para [0002]).

Regarding claim 7 (Currently Amended)
Lindsley in view of Berajawala with Yih and Sawant teaches claim 6. 
Sawant further teaches wherein the second group is classified as a public group. (Under its Broadest reasonable interpretation(BRI), Examiner notes that group of users from the teaching of Sawant are locally public to one another when sharing information see para [0003] and [0025] “For example, for a particular domain hierarchy (e.g., domain hierarchy 1. domain hierarchy X), a user assigned to the second role (e.g., SME1, SMEX, respectively)[corresponds to second group] may provide, as input via a user device, one or more questions and/or an answer associated with an item of issue resolution information to which the particular domain hierarchy was assigned.”)
Lindsley, Berajawala, Yih and Sawant are analogous art because they are all directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala with Yih to incorporate the teaching of Sawant to include “a cognitive model that is designed to simulate human problem solving” in an issue resolution information using machine learning cognitive model for the purpose of improving issue resolution information in a question/answer system as disclosed by Sawant (para [0002]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Berajawala et al. (US 2016/0283581 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) and further in view of Ferrandez et al. (“Addressing ontology-based question answering with collections of user queries”, hereinafter: Ferrandez).
Regarding claim 13
Lindsley in view of Berajawala with Yih teaches claim 12.  
Lindsley in view of Berajawala with Yih does no teach wherein the feedback associated with the first answer includes one of: a positive value that designates the first answer as a match for the question, and a negative value that designates the first answer as a mismatch for the question. 
Ferrandez teaches wherein the feedback associated with the first answer includes one of: a positive value that designates the first answer as a match for the question, (pg. 183 section 5.2 fourth paragraph “Table 2 illustrates the entailment evaluation results obtained over the set of blind queries showing the amount of queries tagged as correct (when the system responds correctly),
and a negative value that designates the first answer as a mismatch for the question. (pg. 183 section 5.2 fourth paragraph “Table 2 illustrates the entailment evaluation results obtained over the set of blind queries showing the amount of queries tagged as correct (when the system responds correctly), incorrect (the system returns a wrong answer) or uncertain (when there is not any pattern for which the entailment coefficient overcomes the empirical decision threshold). As seen, although the percentages of precision, recall and F-measure are slightly lower than the ones obtained during the training stage (see Fig. 5), the system’s behaviour is somewhat similar for both the training and blind set.”)
Lindsley, Berajawala, Yih and Ferrandez are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala with Yih to incorporate the teaching of Ferrandez to include user query formulation database and the entailment-based engine that analyze and grouped automatically into clustering which enables accessing the information required by the queries in the cluster quickly as recognized by Ferrandez (pg. 176 second paragraph).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Berajawala et al. (US 2016/0283581 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) and further in view of Larcheveque et al. (US Pat No. 9275042 B2). 
Regarding claim 14 (Currently Amended)
Lindsley in view of Berajawala with Yih teaches claim 12. 
Yih further teaches wherein the processor is configured to submit a modification to the knowledge graph based on the feedback by: determining the feedback to designate the first answer as a mismatch for the question; (Pg. 5 section 3.2.1 “To handle the huge variety of the semantically equivalent ways of stating the same question, as well as the mismatch of the natural language utterances and predicates in the knowledge base, we propose using Siamese neural networks (Bromley et al., 1993) for identifying the core inferential chain. For instance, one of our constructions maps the question to a pattern by replacing the entity mention with a generic symbol and then compares it with a candidate chain, such as “who first voiced meg on ” vs. cast-actor.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala to incorporate the teaching of Yih to include a semantic parsing framework for question and answering system using a knowledge graph. 
leveraging knowledge base in an early stage to prune the search space” as disclosed by Yih (abstract).
Lindsley in view of Berajawala with Yih does not teach and removing an association between the question and the first answer within the knowledge graph. 
Larcheveque teaches and removing an association between the question and the first answer within the knowledge graph. (Col 8 lines 62-67 “More generally, a graph g1 Subsumes a graph g2 if and only if g2 can be transformed into g1 by Zero or more applications of the following operations: Delete a node and its incoming edge from g2; Delete a trait from a g2 node;”)
Lindsley, Berajawala, Yih and Larcheveque are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala with Yih to incorporate the teaching of Larcheveque to include semantic clusters that can be leveraged to determine dominant or active topics in a corpus of utterances for a variety of purposes to improve the quality of conversational agent as disclosed by Larcheveque (col 3 lines 8-10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Berajawala et al. (US 2016/0283581 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering Erhart et al. (US 9247061 B2).
Regarding claim 15 (Currently Amended)
Lindsley in view of Berajawala with Yih teaches claim 12. 
Lindsley does not teach wherein the processor is configured to submit a modification to the knowledge graph based on the feedback by: determining the feedback to designate the first answer as a match for the question; and affirming a first association between the question and the first answer within the knowledge graph.
Erhart teaches wherein t wherein the processor is configured to submit a modification to the knowledge graph based on the feedback by: determining the feedback to designate the first answer as a match for the question; and affirming a first association between the question and the first answer within the knowledge graph. (Col 18 lines 60-68 “The agent router 344 may also pass the answer and agent information to the supervisor router 352. The supervisor router 352 may optionally determine to send the answer(s) and agent actions to a supervisor for supervisor approval, in step 628. Thus, either before or after action by an agent, the answer(s) and agent selection(s) of those answer(s) may be sent to a supervisor for review and a determination if the agent's actions and the agent's selection(s) are correct. The actions of the agent and supervisor and any other information about the process may then be sent to a feedback performance module 356.”)
Lindsley, Berajawala, Yih and Erhart are analogous art because they are all directed to ontology based question and answering system. 
Lindsley in view of Berajawala with Yih to incorporate the teaching of Erhart to include a system that can determine routing customer contact based on analysis or automatically generated answers.
One of ordinary skill in the art would have been motivated to make this modification in order to improve customer service that can provide automated relies to consumer questions for an efficient way to provide chat agents as disclosed by Erhart (Col 1 lines 20-22).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Berajawala et al. (US 2016/0283581 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Answering with Knowledge Base”, hereinafter: Yih) in view of Erhart and further in view of Merdivan et al. (US 2016/0379120 A1). 
Regarding claim 16 (Currently Amended)
Lindsley in view of Berajawala with Yih and Erhart teaches claim 15. 
Lindsley in view of Berajawala with Yih and Erhart does not teach wherein affirming the first association between the question and the first answer includes: ranking the first association between the question and the first answer higher than a second association between the question and a second answer. 
Merdivan teaches wherein affirming the first association between the question and the first answer includes one or more operation to: ranking the first association between the question (para [0062] “The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence mea Sure, or which is a best match to the input question”)
and the first answer higher than a second association between the question and a second answer. (Para [0115] “This strength or weight may be based on a frequency of occurrence of the relationship in a corpus of information, such as corpus 430. Thus, if the relationship between nodes A and B occurs often in the corpus 430, then its strength is expected to be higher than a relationship between node B and node C if the relationship between node B and node C occurs relatively less frequently.”)
Lindsley, Berajawala, Yih, Erhart and Merdivan are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala with Yih and Erhart to incorporate the teaching of Merdivan to provide “automated mechanisms for searching through large sets of sources of content, e.g., electronic documents, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question” as disclosed by Merdivan (para [0002]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Berajawala et al. (US 2016/0283581 A1) in view of Yih et al. (“Semantic Parsing via Staged Query Graph Generation: Question Merdivan et al. (US 2016/0379120 A1). 
Regarding claim 17 (Currently Amended)
Lindsley in view of Berajawala with Yih teaches claim 12. 
Lindsley in view of Berajawala with Yih does not teach wherein the processor is further configured to: identify a second answer associated with the question by querying the knowledge graph; and provide, through the communication device, the second answer to the requestor along with the first answer.
Merdivan teaches wherein the processor is further configured to: identify a second answer associated with the question by querying the knowledge graph; (Examiner notes that the fact that the process is repeated means the system output first and second answer see para [0067] “The scores obtained from the various reasoning algorithms are then weighted against a statistical model that Summarizes a level of confidence that the QA pipeline of the IBM WatsonTM cognitive system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process is be repeated for each of the candidate answers to generate ranked listing of candidate answers which may then be presented to the user that Submitted the input question, or from which a final answer is selected and presented to the user.”)
and provide, through the communication device, the second answer to the requestor along with the first answer. (para [0093] “From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the Submitter of the original input question via a graphical user interface[corresponds to communication device] or other mechanism for outputting information.”)
Lindsley, Berajawala, Yih and Merdivan are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala with Yih to incorporate the teaching of Merdivan to provide “automated mechanisms for searching through large sets of sources of content, e.g., electronic documents, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question” as disclosed by Merdivan (para [0002]).

Regarding claim 18 (Currently Amended)
Lindsley in view of Berajawala with Yih and Merdivan teaches claim 17. 
Merdivan further teaches wherein the processor engine (para [0063] “The cognitive system 100 is implemented on one or more computing devices 104 (comprising one or more processors and one or more memories, and potentially any other computing device elements generally known in the art including buses, storage devices, communication interfaces, and the like) connected to the computer network 102.”) is further configured to: identify a first value designated to a first association between the question and the first answer (para [0062] “The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence mea Sure, or which is a best match to the input question, or a combination of ranked listing and final answer.”)
and a second value designated to a second association between the question and the second answer within the knowledge graph; (Examiner notes that the fact that the process is repeated means the system output first and second answer see para [0067] “The scores obtained from the various reasoning algorithms are then weighted against a statistical model that Summarizes a level of confidence that the QA pipeline of the IBM WatsonTM cognitive system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process is be repeated for each of the candidate answers to generate ranked listing of candidate answers which may then be presented to the user that Submitted the input question, or from which a final answer is selected and presented to the user.”)
and transmit, through the communication device, (para [0093] “From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the Submitter of the original input question via a graphical user interface[corresponds to communication device] or other mechanism for outputting information.”)
the first answer and the second answer to the requestor as ranked based on the first value and the second value. (Para [0059] “This process is repeated for each of the candidate answers until the QA pipeline identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question.”)
Lindsley, Berajawala, Yih and Merdivan are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Berajawala with Yih to incorporate the teaching of Merdivan to provide “automated mechanisms for searching through large sets of sources of content, e.g., electronic documents, and analyze them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question” as disclosed by Merdivan (para [0002]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Sawant et al. (US 2017/0213139 A1). 
Regarding claim 19 (Currently Amended)
Lindsley teaches a computing device to leverage knowledge base of groups in mining organizational data, (abstract “receiving data a data source, the data comprising a query and information relating to an answer to the query; processing the query, the processing the query identifying a plurality of query related knowledge elements; processing the information relating to the answer to the query, the processing the information relating to the answer to the query identifying a plurality of answer related knowledge elements; and, storing the plurality of query related knowledge elements and the plurality of answer related knowledge elements within the cognitive graph as a collection of knowledge elements.”)
the computing device includes: a communication device configured to facilitate communication between a communication application and a client device; (para [0071] “In this embodiment, the CILS reference model includes client applications 302, application accelerators 306 , a cognitive platform 310, and cloud infrastructure 340 . As shown in FIG. 4a, the client applications 302 include cognitive applications 304. In various embodiments, the cognitive applications 304 are implemented natively accept and understand human forms of communication, such as natural language text, audio, images, video, and so forth.”)
a memory configured to store instructions; (para [0034] “The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117.”)
and a processor coupled to the memory and the communication device, the processor executing the communication application in conjunction with the instructions stored in the memory, (para [0034] “The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 117.”)
the processor configured to: receive, through the communication device, (server 142) a communication from a requestor via the client device, (para [0119] “in various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models”)
the requestor being a member of a first group; infer a question from the communication by processing the communication with a machine learning scheme; Response to Office action dated 10/01/2020 (para [107] “In various embodiments, the repository of models 459 is implemented to store models that are generated, accessed, and updated by the cognitive engine 320 in the process of generating cognitive insights. As used herein, models broadly refer to machine learning models. In certain embodiments, the models include one or more statistical models.” Also see para [0125] “In certain embodiments, the natural language processes 712 may include parsing and resolution operations familiar to those of skill in the art. The results of the NLP 712 operations are then provided to the knowledge universe 714 for further processing. However, if it was determined in decision block 710 that the sourced data or received query 708 does not contain text, then it is likewise provided to the knowledge universe 714 for further processing. The parsed, or non-parsed, data is then stored in the universal knowledge repository 716 as knowledge elements.”)
identify an answer associated with the question (claim 1 “processing the information relating to the answer to the query, the processing the information relating to the answer to the query identifying a plurality of answer related knowledge elements; and, storing the plurality of query related knowledge elements and the plurality of answer related knowledge elements within the cognitive graph[corresponds to knowledge graph] as a collection of knowledge elements.”)
…
transmit, through the communication device, (server 142) the answer to the requestor via the client device, (Para [0119] “in various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models”)
…
receive, through the communication device, a feedback associated with the answer from the requestor via the client device; (para [0119] “in various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models”)
and modify the knowledge graph based on the feedback. (Para [0326] “one embodiment, the feedback 1762 data is used to revise or modify the cognitive persona. In another embodiment, the feedback 1762 data is used to create a new cognitive persona. In yet another embodiment, the feedback 1762 data is used to create one or more associated cognitive personas, which inherit a common set of attributes from a source cognitive persona”)
Lindsley does not teach …and a source associated with the answer by querying a knowledge graph, the source being a member of a second group; 

wherein the requestor is granted access to the answer based on one or more of a classification associated with the second group and a permission granted by the second group; 
Sawant teaches …and a source associated with the answer by querying a knowledge graph, the source being a member of a second group; (para [0025] “For example, for a particular domain hierarchy (e.g., domain hierarchy 1. domain hierarchy X), a user assigned to the second role (e.g., SME1, SMEX, respectively)[corresponds to second group] may provide, as input via a user device, one or more questions and/or an answer associated with an item of issue resolution information to which the particular domain hierarchy was assigned.”)
…
wherein the requestor is granted access to the answer based on one or more of a classification associated with the second group and a permission granted by the second group; (Para [0026] “As shown in FIG. 1D, and by reference numbers 140 and 145, the cognitive insight platform may approve the prepared (i.e., modified) items of issue resolution information. For example, the cognitive insight platform may provide prepared items of issue resolution information, associated with a domain hierarchy, for display to a user assigned to a third role for the domain hierarchy.” Also see abstract “The device may generate a question and an answer corresponding to the item of issue resolution information, where the generating of the question and the answer is associated with a second user. The device may approve the question and the answer, where the approving is associated with a third user.”)
Lindsley and Sawant are analogous art because they are both directed to question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley to incorporate the teaching of Sawant to include “a cognitive model that is designed to simulate human problem” using machine learning cognitive model for the purpose of improving issue resolution information in a question/answer system as disclosed by Sawant (para [0002]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 2017/0329867 A1) in view of Sawant et al. (US 2017/0213139 A1) and further in view of Su et al. (“Exploiting Relevance Feedback in Knowledge Graph Search”, hereinafter: Su). 
Regarding claim 20
Lindsley in view of Sawant teaches claim 19.  
Lindsley in view of Sawant does not teach wherein the processor is configured to modify the knowledge graph based on the feedback by: detecting a first value associated with the feedback; and adjust a second value designated to an association between the question and the answer within the knowledge graph based on the first value. 
Su teaches wherein the processor is configured to modify the knowledge graph based on the feedback by: detecting a first value associated with the feedback; (Pg. 1137 right col section 3 “Given a query Q and a knowledge graph G, a ranking function F, a set of relevant (positive) matches M+, and a set of nonrelevant (negative) matches M−, graph relevance feedback works to find a query-specific ranking function F˜ for Q based on the user feedback, such that other relevant matches will be ranked higher by F˜ than by F.”)
and adjusting a second value designated to an association between the question and the answer within the knowledge graph based on the first value. (Pg. 1137 right col section 3 “The parameters θ in a ranking function F(ϕ(Q)|Q, θ) usually represent feature importance in a general sense. That is, how important each feature is when no additional query-specific information is available. However, for different users and queries, feature preferences differ. Therefore, we propose Query-specific Tuning[corresponds to adjust] to learn query-specific parameters θ ∗ from user feedback, and therefore tune the generic ranking function to be better aligned with the query intent. We design a feature re-weighting mechanism and employ regularization to prevent overfitting to the user feedback (Section 4).”)
Lindsley, Sawant and Su are analogous art because they are all directed to ontology based question and answering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindsley in view of Sawant to incorporate the teaching of Su to include graph relevance feedback that achieve query-Su (pg. 1136 left col second paragraph).

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
Claim Rejection Under 35 U.S.C. § 101 
In the Office Action, the Examiner rejects 1-20 under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Applicant respectfully asserts that none of the recited claim limitations fall within one of the three groupings of abstract ideas, including the "mental processes" grouping as asserted by the Examiner, and, thus, are not directed to the judicial exception of an abstract idea as alleged by the Examiner. As discussed during the Examiner interview and as suggested by the Examiner, U.S. Application No. 15/679,996 Response to Office action dated 10/01/2020Applicant has amended independent claim 1 to clarify and elaborate on the use of "contextual information," including how this information is determined and how this information is used as part of querying the knowledge graph. These claim elements (as well as the remaining elements of claim 1, including the use of machine learning schemes) cannot be performed mentally. Similar arguments also apply to claim 19, which as amended, recites controlling access to an answer identified via a queried knowledge graph. Such data access control cannot be performed mentally. In fact, the June 2020 revision of the MPEP states that claims "do not recite a mental process when they do not contain limitations In particular, the claims recite use and modification of a knowledge graph. The human brain alone cannot use or modify such a data structure. In fact, the currently pending claims align with examples of claims identified in the June revision of the MPEP as not reciting a mental process… When properly considered as a whole, the claims recite a practical application of any alleged abstract idea because the claims recite in improvement in technology (e.g., providing an improved knowledge base and method for querying the same to leverage knowledge between groups as well as controlling access to answers included in the knowledge graph). As set forth in the June revision of the MPEP, examiners can look to the specification to "determine if the disclosure provides sufficient details such that one or ordinary skill in the art would recognize the claimed invention as providing an improvement." MPEP 2106.04(d)(1). The present specification clearly describes problems with existing technology and how embodiments address these problems to provide improved technology. In particular, as described in Paragraphs [0002] and [0038]- [0039] of the instant application: Increasingly, cloud based resources are utilized for variety of services that include communication services, among others that facilitate hosting, management, and/or presentation, among other operations associated with assets such as knowledge source(s). However, there are currently 

Examiner’s response:
The Examiner respectfully disagrees.  In regards to “the claims recite use and modification of a knowledge graph. The human brain alone cannot use or modify such a data structure” The knowledge graph operations are mental processes of evaluation that can be performed using pen and paper. Please see the detail explanations of each limitations under Step 2A prong 1 analysis above. In addition, the recitation of "a machine learning scheme" in the claim is a generic computing component. 
In regards to the “the present specification clearly describes problems with existing technology and how embodiments address these problems to provide improved technology. In particular, as described in Paragraphs [0002] and [0038]- [0039] of the instant application”, even though claims are interpreted in light of specification the claim as a whole does not recite any additional limitation that would integrate into real world application. The 35 U.S.C 101 abstract idea mental process rejection is accordingly maintained. 

Claim Rejection Under 35 U.S.C.   103 
Applicant asserts that “In the Office Action, the Examiner also rejects claims 1-3, 6, and 8-11 as being unpatentable over U.S. Published Application No. 2017/0329867 ("Lindsley") in view of U.S. Published Application No. 2016/0283581 ("Berajawala")…. Further still, Lindsley fails to teach or suggest receiving feedback associated with an answer determined based on querying the knowledge base and modifying the knowledge graph based on the feedback. With respect to these elements of claim 1, the Examiner relies on Paragraph [0326] of Lindsley and, in particular, asserts that "the feedback 1762 data is used to revise or modify the cognitive persona."' Office Action, p. 45. The cognitive persona of Lindsley, however, is not equivalent to the claimed "knowledge graph." First, the cognitive persona is disclosed in Lindsley as "refer[ing] to an archetype user model that represents a common set of attributes associated with a hypothesized group of users... the common set of attributes may be described through the use of demographic, geographic, psychograph, behavioristic, and other information." Lindsley, Paragraph [0326]. The cognitive persona of Lindsley is not used to determine answers to queries or questions but rather is merely used to create a cognitive insight, which could be a label such as "retail shopper," or combined with personal information (e.g. Social Security Number, age, etc.) to create a cognitive profile for a specific user. Lindsley, Paragraphs [0329]- [0330]. In fact, the Examiner previously relies on a completely different element in Lindsley (i.e., the cognitive graph 226) as being equivalent to the 

Examiner’s response:
Applicant’s arguments with respect to claim(s) 1-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 9336269 B1) teaches a method that can identify one or more candidate topics from a query of knowledge graph. 
Allen et al.
Toomim et al. (US 8387122 B2) teaches controlling privacy of online content or other type of resources and give access to control scheme to share simple questions and answered with shared knowledge. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126